                 UNITED STATES BANKRUPTCY COURT
                   MIDDLE DISTRICT OF ALABAMA


IN RE:                                       )
CHRISTY LEE CRUSE                            )           CASE NO. 21-30656
                                             )
                                             )
       Debtor.                               )



              OBJECTION TO MOTION FOR RELIEF FROM THE
      AUTOMATIC STAY IMPOSED BY SECTION §362 AND CO-MAKER STAY
     IMPOSED BY §1301 OR IN THE ALTERNATIVE MOTION FOR ADEQUATE
                              PROTECTION


        COMES NOW, the Debtor, Christy Lee Cruse, by and through her attorney of record, the
Hon. Jeffrey J. Courtney, and respectfully objects to the subject Creditor’s Motion for Relief
from the Automatic Stay Imposed by Section §362 and Co-Maker Stay Imposed by §1301, or in
the Alternative Motion for Adequate Protection.

       1.      The Debtor filed her Petition for Chapter 13 bankruptcy on or about April 12,
               2021 and her plan has not yet been confirmed.

       2.      On or about July 13, 2021, Scarborough and Associates LLC, filed a Motion For
               Relief From Automatic Stay for non-payment (Doc #47).

       3.      The Debtor anticipates that she will be current per the terms of her Chapter 13
               plan on or before August 5, 2021.



       WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully requests the Court
to deny the subject Motion for Relief from Stay and grant to her any other or different relief as
the Court may deem as proper.



               RESPECTFULLY submitted this 2nd day of August, 2021.
                                                     _/s/ Jeffrey J Courtney__
                                                     HON. JEFFREY J. COURTNEY
                                                     Attorney for the Debtor
                                                     PO Box 100
                                                     Wetumpka, AL 36092
                                                     334-567-2545
                                                     Jeffcourtney@courtneymann.net


                                CERTIFICATE OF SERVICE

       I do hereby certify that I have on this day mailed a true and exact copy of the foregoing
Notice to the parties listed below by Pacer electronic filing system and / or U.S. Mail on August
2, 2021.


                                  Hon. Sabrina L. McKinney
                                        P.O. Box 173
                                   Montgomery, AL 36101

                                       Larry E. Darby
                                        PO Box 3905
                                    Montgomery, AL 36109

                          All Creditors listed on the Creditor Matrix



                                                            _/s/ Jeffrey J Courtney
                                                            OF COUNSEL
